Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment
Applicant’s amendment filed 6/14/2021 has been received and entered.  Claims 1 and 14 have been amended.
Claims 1-23 are pending.

Election/Restriction
Applicant's election with traverse of Group 1 and species of SEQ ID NO: 15 in the reply filed on 4/5/2019 was acknowledged.  
Applicants acknowledged the withdrawn claims in the status identifiers, and no new arguments are provided in Applicant’s response.  The requirement is still deemed proper.
Claims 1-23 are pending.  Claims 10-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/5/2019. 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-9, drawn to a system for in situ hybridization and the species of SEQ ID NO 15, are currently under examination.

Priority
	This application filed 2/6/2017 is a Con of PCT/EP2015/068041 filed 8/5/2015, which claim benefit to US provisional application 62/034035 filed 8/6/2014.
	No comment is made in Applicant’s response regarding the summary of priority. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, claim 1 has been amended to recite that “the one or more control probes hybridizes with such high specificity to the control region of chromosome 3, such that blocking DNA may be eliminated”.  It is noted that the elected species is SEQ ID NO: 15 which is 
For purposes of compact prosecution and interpretation of the claim, the structural requirements of the oligo and the system as a whole will be evaluated to be consistent with dependent claim 2 for the sequence variations specifically claimed to have the properties set forth in claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 1 has been amended to recite that “the one or more control probes hybridizes with such high specificity to the control region of 
Amending the claims to be consistent with the instant specification would address the basis of this rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 stand rejected under 35 U.S.C. 103 as being unpatentable over Alexandrov et al. and Nietzel et al. (Hum Genet (2001) 108 :199–204 DOI 10.1007/ s004390100459).
in situ hybridization, wherein the nucleic acid of SEQ ID NO 15 is configured to provide for several descriptive characteristics when used for the analysis, however in review of the guidance of the specification it appears that the claims encompass simply SEQ ID NO: 15 and the characteristics are inherent to the structure provided by this sequence.  Further, as set forth in dependent claim 2, the structural requirement of the probe encompasses SEQ IS NO 15, 40bp fragments and sequences that are at least 70% homologous (other dependent claims provide for increasing homology of 80-90% and size ranges of 50-100nt) and that the sequence identifies PIK3CA locus (claim 9).
A sequence search of the art for SEQ ID 15: gccttcgtag taaacgggat ttcttcgtgt aatgatagac aatagaattc tcagtgaatt tttttctgtg tgtgtgtatt identifies Homo sapiens alpha satellite DNA Sequence ID: Z12006.1 that is described by Alexandrov et al.  
Query  1    GCCTTCGTAGTAAACGGGATTTCTTCGTGTAATGATAGACAATAGAATTCTCAGTGAAtt  60
            ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Sbjct  30   GCCTTCGTAGTAAACGGGATTTCTTCGTGTAATGATAGACAATAGAATTCTCAGTGAATT  89

Query  61   tttttCTGTGTGTGTGTATT  80
            ||||||||||||||||||||
Sbjct  90   TTTTTCTGTGTGTGTGTATT  109 and provides the teaching that such probes were verified by in situ hybridization (see page 516, bottom of 2nd column, Alexandrov et al does not provide evidence nor specifically teach detectable markers were used for in situ hybridization.  More specifically Alexandrov et al. teach a full-length copy of the alpha satellite higher-order repeated unit characteristic of human chromosome 3 which is 2889bp (as provided by locus Z12006 in GenBank). While it is acknowledged that Alexandrov et al. do not specifically teach the descriptive clauses of claim 1 or that in the dependent claims, however based on the present in situ hybridization provide for the limitations of the claims in teaching the sequence itself.  With respect to dependent claims, as evidenced above by the 80bp stretch of homology, both size and amount of homology are also provided by the sequence of Alexandrov et al.
While Alexandrov et al. teach that in situ hybridization was used, they do not provide the details of such methodology.  At the time of filing the use of nucleic acid probes for in situ hybridization, such as FISH analysis were well known.  For example, Nietzel et al. provide multiple probes for several chromosomes and methodology for their use in FISH analysis.  Nietzel et al. provide centromere probes for chromosome 3 but do not provide the specific sequence.  However, Alexandrov et al. teach a full-length copy of the alpha satellite higher-order repeated unit characteristic of human chromosome 3.  Alexandrov et al. do not specifically teach the descriptive clauses of claim 1 or that in the dependent claims, based on the present disclosure these appear to be inherent to the sequence itself and not to any configuration that modifies the sequence.  Moreover, Nietzel et al. provide that methodologies such as FISH and the use of probes for centromeres do provide for labeling of chromosomes that are circular in shape and appear to meet the descriptive clauses set forth in the instant claims.  Further, Nietzel et al. provide for methods of preparing the probes with multiple labels, and provide that other probes can be used and labeled with separate and different labels for visualization of the separate targets present on chromosome 3, including PIK3CA. 
It is noted that Nietzel et al. provide for the use of centromere probes, but do not specifically provide the probes of Alexandrov et al. however it would have been prima facie et al. for that generally provided by Nitzel et al. for labeling chromosome 3.  One having ordinary skill in the art would have been motivated to use the sequences of Alexandrov et al. with the teachings of Nitzel et al. because of the detailed analysis and uniqueness of the structure of the sequences identified and characterized.  There would have been a reasonable expectation of success given the results of Nitzel et al. that multiple probes can be labeled with unique and separate labels for visualization and successfully used for in situ hybridization, and thus provide for a system of SEQ ID NO 15 and probes to chromosome 3 including PIK3CA as broadly claimed.  Thus, the claimed invention as a whole was clearly prima facie obvious.
Response to Applicant’s arguments
Applicants provide a summary of the basis of the rejection for the reliance of their teaching.  Noting the guidance of the MPEP for the requirement of anticipation and basis of obviousness, specifically that every limitation recited in a claim needs to be taught in art and that the basis of the rejection is not prima facie as it fails to teach the claim as amended.  Noting the Examples and guidance of the specification for the difficulty of making a Chromosome 3 specific probe, and the lack of teaching in the cited references for the all the limitations of the claims Applicants argue that neither alone nor together do the cited teachings make obvious the claimed invention.  The claim amendments and Applicant’s arguments have been fully considered, but not found persuasive.
As noted above, a review of the evidence of record and consistent with the election of SEQ ID NO: 15, the properties listed are simply observations consistent with the use of SEQ ID NO: 15 and its use for in situ hybridization.  Given the breadth of the claim and flexibility of in situ hybridization, and do not appear to be a property that engineered into the sequence or a property of the label that is attached, in particular in view of the dependent claims that provide for even greater flexibility in the homology.  In situ hybridization with respect to the probe claimed simply requires a labeled probe, and that any labelled probe falls within the boundaries of the pending claims.
  As outlined in the interpretation of the claim in the basis of the rejection and response to arguments, it is emphasized that the claims are directed to a product and require two elements SEQ ID NO: 15 and a label attached thereon.  Alexandrov et al. provide for SEQ ID NO: 15 and for its use in in situ hybridization, and the details of such methodology are provided by Nitzel et al., and both teach that the probes are intended for labeling chromosome 3 which is what SEQ ID NO: 15 would do.  The level of skill in the art is high, and even one having ordinary skill in the art would have appreciated and been motivated to use the sequences of Alexandrov et al. with the teachings of Nitzel et al. because of the detailed analysis and uniqueness of the structure of the sequences identified and characterized for chromosome 3.  Applicants reliance of properties consistent with the use of the probe for the same method of in situ hybridization are not persuasive as they do not appear to provide meaningful limitations beyond the requirements of the claim to have SEQ ID NO: 15 provided as a labeled probe.
Therefore, for the reasons above and of record, the ejection is maintained.

Conclusion
No claim is allowed.

As noted previously, at the time of filing probes that are specific for centromeres and that are used for FISH analysis were known and commercially available for the use in genetic analysis.  For example Angela Nietzel et al. provide multiple probes for several chromosomes and methodology for their use in FISH analysis (in  Hum Genet (2001) 108 :199–204 DOI 10.1007/ s004390100459).  In the reference, Nietzel provides data demonstrating that probes to the centromere for chromosome 3 were known, and provide a visual basis for a visual representation of the hybridization results.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631